Mr. Justice Sheldon delivered the opinion of the Court: This was an action in case, brought by Stephen C. Webb, against William H. Burns and William Beeler, for enticing away the wife of Webb, and inducing her to elope with Burns. Burns was defaulted, and there was a plea of the general issue as to Beeler. Upon a trial had, a verdict and judgment were rendered against the defendants. The judgment was affirmed by the Appellate Court for the Third District, and Beeler appeals to this court. It appears that Burns and Webb were rival suitors of Mrs. Webb before her marriage with Webb, which took place on August 31, 1882. On September 17, 1882, Burns induced Mrs. Webb to leave her husband and go off with him. They stayed away together about one week, going to Chicago and other places, and were doubtless holding illicit relations during the time. Aftei; her return, Webb took his wife home, and has been living with her ever since. The charge against Beeler, the father of Mrs. Webb, is, that he aided, assisted and conspired with Burns in bringing about the elopement. It is assigned for error that the trial court improperly admitted in evidence the declarations and conversations of Burns during his absence with Mrs. Webb, before a conspiracy "was proven, and also those made after his return, and after the conspiracy was consummated. The court, in admitting the evidence, limited it in its effect to Burns; and, besides, the evidence did not at all affect Beeler. We find no error in the admission of this testimony. It was certainly admissible as against Burns himself. It is alleged that evidence was offered to prove that preparations for the marriage of Webb and Miss Beeler had been made several times,—that each time the day was set and the wedding feast was made ready, and each time Webb disappointed her,—which the court erroneously excluded. All the basis for this which we discover in the record, is the exclusion of the following question: “I will ask you if she (Mrs. Webb) was living there (at her father’s) at the time they made a wedding feast and Webb failed to appear.” The question did not ask for the fact whether a wedding feast had, or not, been made and Webb failed to appear, but insinuated an assertion of counsel to that effect into an inquiry upon a different subject. There should have been direct inquiry as to that fact, in order to found an exception to f¡he exclusion of a question concerning it. It is complained that the damages are excessive. They may be so under the circumstances of this case; but the responsibility for sustaining the judgment against that objection is with the Appellate Court. We can not review its judgment in this respect. Pullman Palace Car Co. v. Bluhm, 109 Ill. 20; Mann v. McKiernan, 110 id. 19. The judgment must be affirmed. Judgment affirmed.